DETAILED ACTION
Applicant cancelled claims 2-20, 35, and 41-62, and amended claims 23-27, 30, 32-34, 36-40 in the preliminary amendment dated 9/7/2021.
Claims 1, 21-34 and 36-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/7/2021 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21-34, 36-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,419,506. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed to the same subject matter, while the instant application lacks the multiplexing/demultiplexing steps and wherein the media card is explicitly physical.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Letz, S. et al., “What’s new in JACK2?”, November 2, 2013, http://web.archive.org/web/20131102175303/http://lac.linuxaudio.org/2009/cdm/Thursday/01_Letz/01.pdf (Letz) in view of Ahmed (US 2016/0328272 A1).

With regards to Claim 1, Letz teaches a system for providing networked access to media signals (i.e., Jack2 system, Abstract; ), the system comprising: at least one media interface configured to interface with at least one physical media card that produces and/or consumes media signals (i.e., ALSA or CoreAudio, Sections 3.2.1, or 4.6.1); a network interface configured to enable the system to exchange media signals with other devices on a common  network (i.e., NetJack2 for local area networks, Sections 4.1); a reference clock configured to provide a common clock signal to the at least one virtual media card, the at least one media interface, and the common network (i.e., master clock, Section 4.6; JACK Transport control provides sample-accurate synchronization of streaming audio I/O); and wherein the advertisement and discovery module is configured to: (i) make I/O channels of the at least one media card available to the system and the common network, and (ii) make I/0 channels of the at least one application available to the system and the common network (i.e., routing JACK clients using JACK managers, Sections 3.2.4-3.3).
However, Letz does not explicitly disclose at least one virtual media card configured to interface with at least one application that produces and/or consumes media signals; and an advertisement and discovery module configured to identify when the at least one application is started and/or stopped and when the at least one media card is attached and/or detached from the system.  Ahmed does teach at least one virtual media card configured to interface with at least one application that produces and/or consumes media signals (i.e., a virtual sound card can be present in the system…, Paragraph 102); and an advertisement and discovery module configured to identify when the at least one application is started and/or stopped and when the at least one media card is attached and/or detached from the system (i.e., use of ALSA, Paragraph 96; common knowledge that ALSA can use its own autoloading module to update the system whenever devices are inserted or removed) in order to provide system architecture for an in-vehicle audio-visual system (Paragraph 50).  Therefore, based on Letz in view of Ahmed, it would have been obvious to one having ordinary skill in the art at the time of filing to 

The limitations of Claim 21 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 22 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

With regards to Claim 23, Letz teaches wherein the media signals are audio signals (i.e., JACK2 can send and receive audio…, Section 4.1).

With regards to Claim 24, Letz teaches the above disclosed subject matter. However, Letz does not explicitly disclose wherein the virtual media card is a virtual sound card.  Ahmed does teach wherein the virtual media card is a virtual sound card (i.e., a virtual sound card can be present in the system…, Paragraph 102) in order to provide system architecture for an in-vehicle audio-visual system (Paragraph 50).  Therefore, based on Letz in view of Ahmed, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the teachings of Ahmed with the system of Letz in order to provide system architecture for an in-vehicle audio-visual system.

wherein the media interface is an audio interface (i.e., JACK2 can send and receive audio…, Section 4.1; ALSA or CoreAudio, Sections 3.2.1, or 4.6.1).

With regards to Claim 26, Letz teaches wherein the at least one physical media card is a sound card (i.e., JACK2 can send and receive audio…, Section 4.1; ALSA or CoreAudio, Sections 3.2.1, or 4.6.1; audio card).

With regards to Claim 27, Letz teaches further comprising a media router configured to receive routing requirements and route the media signals from the at least one application and the at least one sound card that produces media signals to the at least one application and/or the at least one sound card that consume media signals (i.e., i.e., JACK2 can send and receive audio…, Section 4.1; ALSA or CoreAudio, Sections 3.2.1, or 4.6.1; audio card; Section 4.2.1 connection and transmission of audio; D-Bus, Section 3 )

With regards to Claim 28, Letz teaches further comprising a user interface for enabling a user to create the routing configurations for use by the media router (i.e., Control interface, Section 3.2.1).

With regards to Claim 29, Letz teaches wherein the user interface can be used to enable connection of any combination of I/O channels (i.e., Control interface, Section 3.2.1).

wherein the at least one media interface includes a rate/phase matcher configured to match the rate and/or align the phase of the media signals passing between the at least one media card the system (i.e., AudioAdapter, Libsamplerate, Section 4.6.1).

With regards to Claim 31, Letz teaches wherein the rate/phase matcher uses an asynchronous sample rate converter to align the media signals (i.e., AudioAdapter, Libsamplerate, Section 4.6.1).

With regards to Claim 32, Letz teaches further comprising a media transceiver configured to control the rate at which media signals are produced and consumed by the at least one application, the at least one media card, and the other devices on the common network (i.e., AudioAdapter, Libsamplerate, Section 4.6.1).

With regards to Claim 33, Letz teaches further comprising media buffers configured to temporarily store media signals to compensate for timing variations within the system and the common network (i.e., buffers, Section 4.6.1).

With regards to Claim 34, Letz teaches wherein each I/O channel has a network name constructed from the combination of a channel and a device name (i.e., connections, ports and clients have unique (monotonically increasing) numeric IDs, Section 3.1; however it would be obvious to utilize a different naming convention)

With regards to Claim 40, Letz teaches the above disclosed subject matter. However, Letz does not explicitly disclose wherein the media signals provided to a single virtual media card from the multiple applications are mixed together.  Ahmed does teach wherein the media signals provided to a single virtual media card from the multiple applications are mixed together (i.e., use of ALSA, Paragraph 96; , common knowledge that ALSA includes mixer plugins such as dmix and alsa-mixer) in order to provide system architecture for an in-vehicle audio-visual system (Paragraph 50).  Therefore, based on Letz in view of Ahmed, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the teachings of Ahmed with the system of Letz in order to provide system architecture for an in-vehicle audio-visual system.

Claim 36 are rejected under 35 U.S.C. 103 as being unpatentable over Letz, S. et al., “What’s new in JACK2?”, November 2, 2013, http://web.archive.org/web/20131102175303/http://lac.linuxaudio.org/2009/cdm/Thursday/01_Letz/01.pdf (Letz) in view of Ahmed (US 2016/0328272 A1) and further in view of Badger, J., “Routing and viewing SMPTE timecode internally form an audio file on a Mac (How to Use QjackCtl)”, November 23, 2013, http://web.archive.org/web20131123140619/http://jasonbadger.com/wp/tag/qjackctl (Badger).

wherein the virtual media card is configured to be used by multiple applications (i.e., Figure 8, SMPTE “in1” and system “playback_1” and “playback_2”, output of one port of a virtual media card is connected to 2 applications) in order to reduce latency (Page 1).  Therefore, based on Letz in view of Ahmed and further in view of Badger, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the teachings of Badger with the system of Letz and Ahmed in order to reduce latency. 


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Letz, S. et al., “What’s new in JACK2?”, November 2, 2013, http://web.archive.org/web/20131102175303/http://lac.linuxaudio.org/2009/cdm/Thursday/01_Letz/01.pdf (Letz) in view of Ahmed (US 2016/0328272 A1) and further in view of Depner, J., “Using the JACK Audio Mastering interface (JAMin)”, June 9, 2013, http://web.archive.org/web/20130609160028/http://jamin.sourceforge.net/old/Using_connect.html (Depner).

With regards to Claim 37, Letz and Ahmed teach the above disclose subject matter. However, Letz and Ahmed do not explicitly disclose wherein the virtual media card supports a fixed channel mode of operation.  Depner does teach wherein the virtual media card supports a fixed channel mode of operation (i.e., Figure 2, JAMin output for each of the left and right channels to ARDOUR inputs show fixed channel mode of operation) in order to provide utility to JAMin (Section 2.2, External).  Therefore, based on Letz in view of Ahmed and further in view of Depner, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the teachings of Depner with the system of Letz and Ahmed in order to in order to provide utility to JAMin.

Allowable Subject Matter

Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 8, 2022